Case: 14-20717      Document: 00513353469         Page: 1    Date Filed: 01/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                   FILED
                                      No. 14-20717                            January 22, 2016
                                                                                Lyle W. Cayce
                                                                                     Clerk
FORUM SUBSEA RENTALS, formerly known as DPS Offshore,
Incorporated,

               Plaintiff - Appellee

v.

TAREK A. ELSHARHAWY; SHELLY L. ELSHARHAWY, also known as
Shelly L. Chilman; GLOBALTECH OFFSHORE,

               Defendants - Appellants




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:13-CV-885


Before PRADO, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM:*
       This court has considered this appeal on the basis of the briefs, the oral
arguments of counsel, and pertinent portions of the record. The judgment of
the district court is affirmed for essentially the reasons given by the district
court in its Findings of Fact and Conclusions of Law issued on September 17,
2014, after the bench trial.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
Case: 14-20717   Document: 00513353469   Page: 2   Date Filed: 01/22/2016



                          No. 14-20717
 AFFIRMED.




                                2